DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the display device of claim 1, in particular the limitations of at least one support integrally provided on the optical lens to protrude toward the diffuser plate, wherein the at least one support is formed at an edge of the optical lens to minimize interference of light output from the optical lens to the diffuser plate. The prior art does not disclose or suggest the display device of claim 14, in particular the limitations of at least one support protruding from an edge of the optical lens toward the optical member to minimize interference of light output from the optical lens to the optical member. The prior art does not disclose or suggest the display device of claim 20, in particular the limitations of a support integrally formed and protruding toward the diffuser plate from an edge of the optical lens to minimize interference of light output from the optical lens to the diffuser plate.
 The closely related prior art, Yoon (US 20200159071) discloses (Figs. 1-6) a display device comprising: a display panel (300); a light source (140) configured to emit light toward the display panel; a diffuser plate (220) configured to diffuse incident light, the diffuser plate being disposed between the light source and the display panel; an optical lens (180) configured to diffuse the light emitted by the light source; and at least one support (PR).
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES S CHANG/Primary Examiner, Art Unit 2871